Citation Nr: 0505587	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  03-18 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1959 to April 
1961.

This matter came to the Board of Veterans' Appeals (Board) 
from a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.

In February 2004, the Board Remanded the matter for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary to render a 
decision on the veteran's claim has been obtained by the RO, 
and the RO has notified him of the type of evidence needed to 
substantiate his claim.

2.  The veteran has Level II hearing in the right ear, and 
Level IV hearing in the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see also 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  Under the 
VCAA, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a May 2002 VCAA letter.  The letter 
predated the July 2002 rating determination.  See id.  In 
February 2004, the matter was Remanded for further 
development consistent with the VCAA.  Another VCAA letter 
was issued in February 2004.  The RO has generally advised 
the veteran to submit any evidence in support of his claim 
which he had in his possession, and that they would assist 
him in obtaining any evidence he was not able to obtain on 
his own.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 
24, 2004).  

Regarding the issue being decided on appeal, the evidence of 
record contains copies of the veteran's service medical 
records, post-service treatment records from the VA Medical 
Center (VAMC) in Loma Linda, and a private treatment record 
from Stuart A. McCarthy, M.D.  There is no indication of 
relevant, outstanding records which would support the 
veteran's claims.  38 U.S.C.A. § 5103A(c) (West 2002); 
38 C.F.R. § 3.159(c)(1)-(3) (2004).  

Additionally, the evidence of record contains a VA 
audiometric examination performed in October 2004.  The 
examination report obtained is thorough and contains 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issue on appeal.

I.  Factual Background

Service medical records reflect hearing nerve loss.  He was 
transferred from artillery service to motor service because 
the noise caused aggravation of his ear symptoms.  

In May 2002, the veteran underwent a hearing evaluation at 
the VAMC Loma Linda.  He complained of not being able to 
understand conversations.  The diagnosis rendered was a mild-
moderate, binaural, high frequency sensorineural loss of 
sensitivity.  Speech discrimination ability was within normal 
limits.

In June 2002, the veteran underwent a VA audiological 
examination.  He reported wearing a hearing aid.  The 
audiometric test showed right ear pure tone thresholds of 25, 
30, 25, 55, and 75 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively.  The average pure tone threshold 
was 46 decibels.  Left ear pure tone thresholds were 30, 25, 
45, 65, and 75 decibels at the same tested frequencies, 
respectively.  The average pure tone threshold was 53 
decibels.  The speech recognition score for the right ear was 
98 percent, and for the left ear was 94 percent.  Bilateral 
sensorineural hearing loss was diagnosed.

In August 2002, the VAMC Loma Linda ordered a hearing aid for 
the veteran.  In November 2002, an examiner noted that the 
veteran hears fine with a hearing aid.

In November 2003, the veteran was afforded a video conference 
hearing before the undersigned.  The veteran reported that he 
was not employed, however, his hearing loss affected his 
personal and social life.  He reported difficulty hearing 
conversations, and problems hearing soft voices; this had 
worsened in the past five to six years.  The veteran 
contended that the June 2002 VA audiology examination was 
inadequate in determining the extent of his hearing loss.  He 
stated that there was an extraordinary amount of background 
noise that affected the testing and that the examiner had a 
heavy accent, which made it difficult to understand what was 
being questioned.  The veteran attempted to compensate for 
this problem by trying to anticipate what the examiner was 
going to ask rather than actually hear the questions being 
posed.  He also reported that his hearing loss had worsened 
over time, and since the last examination.

In March 2004, the veteran underwent an audiological 
examination before a private physician, Stuart A. McCarthy, 
M.D.  Although the examination provided puretone audiometry 
testing graphs, no numerical designations were provided for 
the individual ears.  Consequently, the pure tone thresholds 
for the left and right ears are unclear, and this examination 
report is not adequate for rating purposes.  

In October 2004, the veteran was afforded another VA 
examination.  The audiometric test showed right ear pure tone 
thresholds of 35, 40, 60, 70 decibels at 1000, 2000, 3000, 
and 4000 hertz, respectively.  The average pure tone 
threshold was 51 decibels.  Left ear pure tone thresholds 
were 40, 45, 70, and 70 decibels at the same tested 
frequencies, respectively.  The average pure tone threshold 
was 56 decibels.  The speech recognition score for the right 
ear was 88 percent, and for the left ear was 80 percent.  
Mild to severe sensorineural hearing loss was diagnosed for 
the right ear, and moderate to severe sensorineural hearing 
loss was diagnosed for the left ear.

II.  Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2004).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2004).  

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
125-26 (1999).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations.  The puretone threshold average is the sum of 
the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four.  38 C.F.R. § 4.85 (2004).

The regulatory provisions provide for two circumstances under 
which alternative tables can be employed.  One is where the 
puretone thresholds in any four of the five frequencies of 
500, 1,000, 2,000, 3,000, and 4,000 Hertz are 55 decibels or 
greater.  The second is where puretone thresholds are 30 
decibels or less at frequencies of 1,000 Hertz and below, and 
are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 
(2004).

III.  Analysis

Applying the facts in this case to the criteria set forth 
above, the Board finds that a compensable rating for 
bilateral hearing loss is not appropriate under the 
regulations.

The October 2004 audiometric evaluation shows that the 
veteran had an average pure tone threshold of 51 decibels in 
the right ear with speech discrimination of 88 percent 
correct.  He had an average pure tone threshold of 56 
decibels in the left ear with speech discrimination of 80 
percent correct.

The only possible interpretation of these examinations under 
the  regulations is that the veteran's hearing loss is at 
level II in the right ear, and level IV in the left ear.  
Therefore, a compensable rating is not warranted under 
38 C.F.R. § 6100.

In reaching this decision, the Board has considered the 
veteran's contentions regarding the severity of his hearing 
loss, and the fact that he wears hearing aids.  Although the 
Board finds his statements to be credible, they do not 
provide sufficient evidence on which to award a higher rating 
for bilateral hearing loss.  Disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  In this case, the 
numeric designations correlate to a noncompensable disability 
rating.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's bilateral hearing loss has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the 
November 2003 hearing the veteran reported that he is not 
employed; however, there was no indication that this was due 
to his service-connected disability.  He stated that his 
hearing loss only affects him in personal and social 
situations.  There is no evidence of record showing that the 
veteran has been frequently hospitalized due to hearing loss.  
Accordingly, the Board finds that 38 C.F.R. § 3.321 is 
inapplicable.

Based on current findings and a review of the entire evidence 
in the veteran's claims folder, it is the conclusion of the 
Board that his bilateral hearing loss does not rise to the 
level required for the assignment of a compensable schedular 
rating.


ORDER

Entitlement to an initial compensable rating for bilateral 
hearing loss is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


